DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has presented amendments to the claims on 11/12/2021. Claims 12 and 13 are newly claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al (US PUB. 20140277769, herein Matsuoka) in view of Nishibayashi et al (US PUB.20150241896, herein Nishibayashi) in further view of Kings et al (US PUB. 20060259447, herein Kings).
Regarding claim 1, Matsuoka teaches A proxy meter installed at a facility, the proxy meter being in communication with a host meter installed at the facility (0358 “real-time ; 
the host meter is coupled to a power distribution network supplying energy to the facility, and configured to measure energy consumption of the facility and to transmit, to the proxy meter, the measured energy consumption (0358 “The smart meter 218 monitors some or all energy (electricity, gas, etc.) consumed by the devices in and around the structure 250, and may provide such raw data to the utility provider using some type of data communications link….real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218 via another electronic device in the smart home environment 200…router 260” the host meter measures energy consumption. This information is passed to the utility using a communications link such as the router which corresponds to the proxy meter. The measured energy information is therefore transmitted to the proxy meter on its way to the utility. The host meter is coupled to the utility which is the power distribution network); 
the proxy meter configured to transmit, to a utility, the measured energy consumption from the host meter (0358 “real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218 via…router 260”, 0071 “one energy consumption meter 218 such as a smart meter.” the router corresponds to the proxy meter because it receives energy measurement data from the meter and transmits it to the utility.), 
wherein the proxy meter cannot measure energy (0358 “real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218 via…router 260”, the router cannot measure energy consumption.); 

Nishibayashi does teach and to transmit instructions received from the utility to the host meter (0108 “The server device 77 on a cloud company side, as will be described hereafter, may be directly connected to the submeter 75 of the customer to perform control, or may perform control through a master meter 85 the owner of which is the company side (public company or cloud company)”, 0118, The server device belongs to the utility as shown in fig. 5. The server sends controls to submeter which corresponds to the proxy meter. 0118 shows that the submeter and master meter are in communication. 0108 further shows that the master meter can perform the control the server asks.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have combined the proxy router teachings of Matsuoka with the sending of controls to electric meters of Nishibayashi because both references are directed to the same field of transmitting electric meter data and because “the efficiency of the whole system is further improved by…installing communication and control functions” (Schamber, 0067).
Matsuoka and Nishibayashi do not explicitly teach and wherein the proxy meter is powered by a voltage supplied by the host meter, and wherein the voltage supplied by the host meter is separate from the power distribution network.
Kings does teach and wherein the proxy meter is powered by a voltage supplied by the host meter (0017 “parent meter and meters 120 and 121 are submeters (loads) of that parent meter 110. That is, parent meter 110 supplies energy from supplier 101 to submeters 120 and 121.” The parent meter corresponds to the host meter. Power from the supplier is fed to the host meter and the different submeters, which correspond to the proxy meters are loads of the host meter. It is further taught that the parent meter supplies energy to the submeters.), and wherein the voltage supplied by the host meter is separate from the power distribution network (0017-0018, fig. 1 and the cited paragraphs show that the power supplier 101 powers the host meter 110. This host meter then supplies submeters 120 and 121. By supplying energy from the host meter 110 to the submeters 120, 121, this is supplying voltage separate from the power distribution network.)
It would have been obvious to have combined the teachings of Matsuoka and Nishibayashi with the parent meter and submeter power feeding relationship of Kings because Kings teaches how to measure power consumption in a convenient manner for users (0005) and in a manner that ensures correct measurement (0029). 

Regarding claim 5, Matsuoka, Nishibayashi and Kings teach the proxy meter of claim 1.
Kings teaches which is powered by the host meter (0017 “parent meter and meters 120 and 121 are submeters (loads) of that parent meter 110. That is, parent meter 110 supplies energy from supplier 101 to submeters 120 and 121.” The parent meter corresponds to the host meter. Power from the supplier is fed to the host meter and the different submeters, which correspond to the proxy meters are loads of the host meter. It is further taught that the parent meter supplies energy to the submeters...) 

Regarding claim 6, Matsuoka, Nishibayashi and Kings teach the proxy meter of claim 1. 
Matsuoka further teaches in which a communications link between the host meter and proxy meter comprises a hardwired cable connected between ports on the respective meters (0358 “wired communications paths can be used…real-time status updates may advantageously be communicated to the utility provider computing system 120 from the 

Regarding claim 7, Matsuoka, Nishibayashi and Kings teach the proxy meter of claim 6. 
Nishibayashi further teaches in which wires installed in the cable comprising the link (fig. 7 shows the power cable line connection between the master meter and submeters) are rated at approximately 600V or higher depending on the service voltage provided by the utility (0179 “customers include extra high -voltage customers (buildings and factories) handling voltages of 77-66 kV”, 0116 “power electronics device directly connected to a power line to which the submeter is connected.” 0058, The master meter and submeter can be installed for factories in industrial fields. In industrial applications, the power sent via the power lines can reach beyond 600 volts. As shown in fig. 7 the host meter and submeter are connected on the power line.)

Regarding claim 8, Matsuoka, Nishibayashi and Kings teach the proxy meter of claim 6.
Nishibayashi further teaches in which data lines in the cable are optically isolated from each other (fig. 7, the master meter has optically isolated communication with each of the submeters meters.)

Regarding claim 9, Matsuoka, Nishibayashi and Kings teach the proxy meter of claim 6.
Matsuoka and Nishibayashi further teach in which the link (Matsuoka, 0358 “wired communications paths can be used…real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218  comprises one of: a RS-485 data link; a RS-232 data link; or, a fiber optic data link (Nishibayashi, 0057 “fiber-optic network”).

Regarding claim 12, Matsuoka, Nishibayashi and Kings teach The proxy meter of claim 1. 
Matsuoka further teaches wherein the host meter is physically separate from the proxy meter (0358 “real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218 via…router 260”, fig. 2, the router which corresponds to the proxy meter is separate from the smart meter 218 as shown in fig. 2).


Claim 2-3, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al (US PUB. 20140277769, herein Matsuoka) in view of Nishibayashi et al (US PUB.20150241896, herein Nishibayashi) in further view of Kings et al (US PUB. 20060259447, herein Kings) in further view of Schamber et al (US PUB. 20190346506, herein Schamber).

Regarding claim 2, Matsuoka, Nishibayashi and Kings teach the proxy meter of claim 1.
Matsuoka, Nishibayashi and Kings do not teach configured to mirror operations of the host meter with regard to energy consumption data transmission to the utility.
 Schamber teaches configured to mirror operations of the host meter with regard to energy consumption data transmission to the utility (fig. 1, 0016, 0018 “FIG. 1 depicts an electric meter 100 that includes a meter base 104 and a metrology circuit 150”, 0024 lines 16-20, “During operation of the electric meter a networked data output device 162 typically  
It would have been obvious to have combined the teachings of Matsuoka, Nishibayashi and Kings with the host meter data transmission teachings of Schamber since Schamber teaches a means for mitigating the effects of power loss (0005) on meter state data (0006). 

Regarding claim 3, Matsuoka, Nishibayashi and Kings teach the proxy meter of claim 1.
Matsuoka, Nishibayashi and Kings do not teach having a visual display by which someone can read energy consumption data off the display. 
Schamber teaches having a visual display by which someone can read energy consumption data off the display (fig. 1 162, 0024 “The data output devices 162 in the metrology circuit 150 are devices that provide output monitoring data generated in the electric meter 100 to either or both of an external monitoring system via a data transmission device, and to human readable output devices such as gauges, indicator lights, display screens, and audible alarms.”)
It would have been obvious to have combined the teachings of Matsuoka, Nishibayashi and Kings with the host meter data transmission teachings of Schamber since Schamber teaches a means for mitigating the effects of power loss (0005) on meter state data (0006).

Regarding claim 10, Matsuoka, Nishibayashi and Kings teach the proxy meter of claim 1.

Schamber does teach in which communications between the host meter and the proxy meter use either a standard or a proprietary protocol; and if communications between the host and proxy meters are to be secure communications, encryption and authentication protocols are also employed (0025 “The input data bus 164 is, for example, a shared digital data bus implemented using a shared or point-to-point wired connection using any suitable data exchange protocol that enables the processor 180 to receive meter input data from…secondary meter network device 166”, A protocol which corresponds with a standard protocol is used for communications between the two meters.)
It would have been obvious to have combined the teachings of Matsuoka, Nishibayashi and Kings with the host meter data transmission teachings of Schamber since Schamber teaches a means for mitigating the effects of power loss (0005) on meter state data (0006).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al (US PUB. 20140277769, herein Matsuoka) in view of Nishibayashi et al (US PUB.20150241896, herein Nishibayashi) in further view of Kings et al (US PUB. 20060259447, herein Kings) in further view of Ree (US PUB. 20130201985)
Regarding claim 4, Matsuoka, Nishibayashi and Kings teach the proxy meter of claim 1.
However, Matsuoka, Nishibayashi and Kings do not teach further including an AMI module installed therewithin for communications with the utility.
Ree does teach further including an AMI module installed therewithin for communications with the utility (0017 “the energy meters 20 may communicate with the 
It would have been obvious to have combined the teachings of Matsuoka, Nishibayashi and Kings with the AMI transferring of data teachings of Ree because Ree teaches a transferring of data means that increases “data transmission efficiency, reduce transmission costs, and increase data bandwidth.” (0015).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al (US PUB. 20140277769, herein Matsuoka) in view of Nishibayashi et al (US PUB.20150241896, herein Nishibayashi) in further view of Schamber et al (US PUB. 20190346506, herein Schamber). 

Regarding claim 11, Matsuoka teaches A proxy meter installed at a facility, the proxy meter being in communication with a host meter installed at the facility (0358 “real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218 via…router 260”, 0071 “one energy consumption meter 218 such as a smart meter.” Fig. 2, the router corresponds to the proxy meter because it receives energy measurement data from the meter. The meter corresponds to the host meter. Fig. 2 shows that the router, labelled 260, is in the same facility as the meter labelled 218.); 
the host meter configured to measure energy consumption of the facility and to transmit, to the proxy meter, the measured energy consumption (0358 “The smart meter 218 monitors some or all energy (electricity, gas, etc.) consumed by the devices in and around the structure 250, and may provide such raw data to the utility provider using some type of data communications link….real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218 via another electronic device in the smart home environment 200…router 260” the host meter measures energy consumption. ; 
the proxy meter configured to transmit, to a utility, the measured energy consumption from the host meter (0358 “real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218 via…router 260”, 0071 “one energy consumption meter 218 such as a smart meter.” the router corresponds to the proxy meter because it receives energy measurement data from the meter and transmits it to the utility.), [and to transmit instructions received from the utility to the host meter], wherein the proxy meter cannot measure energy (0358 “real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218 via…router 260”, the router cannot measure energy consumption.); 
Matsuoka does not teach and to transmit instructions received from the utility to the host meter, wherein the proxy meter cannot measure energy and wherein the proxy meter includes a visual display configured to display the data measured by the host meter. 
Nishibayashi teaches and to transmit instructions received from the utility to the host meter (0108 “The server device 77 on a cloud company side, as will be described hereafter, may be directly connected to the submeter 75 of the customer to perform control, or may perform control through a master meter 85 the owner of which is the company side (public company or cloud company)”, 0118, The server device belongs to the utility as shown in fig. 5. The server sends controls to submeter which corresponds to the proxy meter. 0118 shows that the submeter and master meter are in communication. 0108 further shows that the master meter can perform the control the server asks.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have combined the proxy router teachings of Matsuoka with the sending of controls to electric meters of Nishibayashi because both references are directed to 
Matsuoka and Nishibayashi does not teach and wherein the proxy meter includes a visual display configured to display the data measured by the host meter.
Schamber teaches and wherein the proxy meter includes a visual display configured to display the data measured by the host meter (fig. 1 162, 0024 “The data output devices 162 in the metrology circuit 150 are devices that provide output monitoring data generated in the electric meter 100 to either or both of an external monitoring system via a data transmission device, and to human readable output devices such as gauges, indicator lights, display screens, and audible alarms.”)
It would have been obvious to have combined the teachings of Matsuoka, and Nishibayashi with the host meter data transmission teachings of Schamber since Schamber teaches a means for mitigating the effects of power loss (0005) on meter state data (0006).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al (US PUB. 20140277769, herein Matsuoka) in view of Nishibayashi et al (US PUB.20150241896, herein Nishibayashi) in further view of Kings et al (US PUB. 20060259447, herein Kings) in further view of Ree (US PUB. 20130201985) in further view of Schamber et al (US PUB. 20190346506, herein Schamber)

Regarding claim 13, Matsuoka teaches A proxy meter installed at a facility, 
the proxy meter being in communication with a host meter installed at the facility (0358 “real-time status updates may advantageously be communicated to the utility provider ; 
the host meter is coupled to a power distribution network supplying energy to the facility and configured to measure energy consumption of the facility and to transmit, to the proxy meter, the measured energy consumption (0358 “The smart meter 218 monitors some or all energy (electricity, gas, etc.) consumed by the devices in and around the structure 250, and may provide such raw data to the utility provider using some type of data communications link….real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218 via another electronic device in the smart home environment 200…router 260” the host meter measures energy consumption. This information is passed to the utility using a communications link such as the router which corresponds to the proxy meter. The measured energy information is therefore transmitted to the proxy meter on its way to the utility. The host meter is coupled to the utility which is the power distribution network); 
and the proxy meter includes an [AMI module] for communication with the utility and is configured to transmit, to a utility via the [AMI] module, the measured energy consumption from the host meter (0358 “real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218 via…router 260”, 0071 “one energy consumption meter 218 such as a smart meter.” the router corresponds to the proxy meter because it receives energy measurement data from the meter and transmits it to the utility.), 
the proxy meter cannot measure energy consumption (0358 “real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218 via…router 260”, the router cannot measure energy consumption.);
Matsuoka does not teach AMI module, wherein the proxy meter mirrors operations of the host meter with respect to energy consumption data transmission to a utility, the proxy meter is further configured to transmit instructions received from the utility to the host meter and wherein the proxy meter is powered by a voltage supplied by the host meter that is separate from the power distribution network. 
Nishibayashi does teach the proxy meter is further configured to transmit instructions received from the utility to the host meter (0108 “The server device 77 on a cloud company side, as will be described hereafter, may be directly connected to the submeter 75 of the customer to perform control, or may perform control through a master meter 85 the owner of which is the company side (public company or cloud company)”, 0118, The server device belongs to the utility as shown in fig. 5. The server sends controls to submeter which corresponds to the proxy meter. 0118 shows that the submeter and master meter are in communication. 0108 further shows that the master meter can perform the control the server asks.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have combined the proxy router teachings of Matsuoka with the sending of controls to electric meters of Nishibayashi because both references are directed to the same field of transmitting electric meter data and because “the efficiency of the whole system is further improved by…installing communication and control functions” (Schamber, 0067).
Matsuoka and Nishibayashi do not teach AMI module, wherein the proxy meter mirrors operations of the host meter with respect to energy consumption data transmission to a utility, 
Kings does teach wherein the proxy meter is powered by a voltage supplied by the host meter that is separate from the power distribution network (0017 “parent meter and meters 120 and 121 are submeters (loads) of that parent meter 110. That is, parent meter 110 supplies energy from supplier 101 to submeters 120 and 121.”, 0018, fig. 1 and the cited paragraphs show that the power supplier 101 powers the host meter 110. This host meter then supplies submeters 120 and 121. By supplying energy from the host meter 110 to the submeters 120, 121, this is supplying voltage separate from the power distribution network.)
It would have been obvious to have combined the teachings of Matsuoka and Nishibayashi with the parent meter and submeter power feeding relationship of Kings because Kings teaches how to measure power consumption in a convenient manner for users (0005) and in a manner that ensures correct measurement (0029). 
Matsuoka, Nishibayashi, and Kings do not teach AMI module,  wherein the proxy meter mirrors operations of the host meter with respect to energy consumption data transmission to a utility.
Ree teaches AMI module for communication with the utility and is configured to transmit, to a utility via the AMI module (0017 “the energy meters 20 may communicate with the power utility 12 (e.g., a head-end server of the power utility 12) via data communication links 22 (e.g., an Advanced Metering Infrastructure (AMI) 23 link).”)
It would have been obvious to have combined the teachings of Matsuoka, Nishibayashi and Kings with the AMI transferring of data teachings of Ree because Ree teaches a transferring of data means that increases “data transmission efficiency, reduce transmission costs, and increase data bandwidth.” (0015).
Matsuoka, Nishibayashi, Kings and Ree does not teach wherein the proxy meter mirrors operations of the host meter with respect to energy consumption data transmission to a utility.
wherein the proxy meter mirrors operations of the host meter with respect to energy consumption data transmission to a utility (fig. 1, 0016, 0018 “FIG. 1 depicts an electric meter 100 that includes a meter base 104 and a metrology circuit 150”, 0024 lines 16-20, “During operation of the electric meter a networked data output device 162 typically transmits meter state data and optionally transmits meter input data to a remote monitoring system”, The electric meter shown in figure 1 is the proxy meter. The proxy meter’s component 162 sends meter state data to a remote monitoring system. The remote monitoring system corresponds to the utility. As explained in 0016, meter state data is data about energy consumption.) 
It would have been obvious to have combined the teachings of Matsuoka, Nishibayashi, Kings and Ree with the host meter data transmission teachings of Schamber since Schamber teaches a means for mitigating the effects of power loss (0005) on meter state data (0006). 

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 	
Applicant argues on page 5 and 6 that the cited references do not teach that the voltage supplied by the host meter is separate from the power distribution network. Applicant specifically argues that Kings does not teach separation from the power distribution network because the submeters are able to measure the energy delivered while the claimed proxy meters are unable to. However, Matsuoka teaches a proxy meter that does not have the ability to measure energy delivered. Kings is not relied upon to teach the proxy meter and its claimed function, rather to teach how power is supplied by a meter to other devices and meters separately from the power distribution network (Kings 0017-0018 fig. 1). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Kings does not teach that the voltage supplied is separate from the power distribution network since the submeters are connected to the distribution system downstream of the parent meter. However, Applicant notes, the submeters are connected to the distribution system by being downstream of the meter 110 (fig.1). This, under broadest reasonable interpretation is separate from the power distribution network since these secondary meters only come after the main meter (id.) Further, Kings explicitly recites that “parent meter 110 supplies energy from supplier 101 to submeters 120 and 121” (0017). 
Applicant then argues on page 7 that a satisfactory explanation for combining Kings with the Matsuoka and Nishibayashi by one of ordinary skill in the art was not provided. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as is shown in the motivation statements above for claims 1 and 13, the power distribution relationship between the main meter and the submeters of Kings allows for accurate measurement of energy delivered in a manner that is convenient for the users (0005 0029).
Applicant argues regarding claim 2 that the proxy meter of Schamber measures energy and is therefore non-analogous to the claimed proxy meter. This argument has no merit since the Schamber is only relied upon to teach mirroring operations of the host meter with regard to energy consumption data transmission to the utility. 
cited paragraphs that a networked data output device transmits meter data to a remote monitoring system (0024). The same cited paragraph also mentions that the electric grind monitoring system is operated by an electric utility (id.) It is unclear where applicant believes that Schamber teaches only outputting information to a user since no citations were provided. 
Applicant then argues on page 11 that Schamber teaches only that the host meter includes a visual indicator. It is firstly noted that Matsuoka is relied upon to teach a proxy meter. Further Schamber teaches that monitoring data from the electric meter is provided to human readable output devices such as gauges, indicator lights, display screens and audible alarms (0024). The display screen, when combined with the proxy meter of Matsuoka, under broadest reasonable interpretation corresponds to the proxy meter and thus the obvious combination of the cited references teaches a proxy meter with a visual display to display the data measured by the host meter. 

Examiner Suggestion
	Applicant has amended claim 1 to recite the separation of voltage supplied by the host meter from the power distribution network. As explained above, Kings teaches this amended limitation under broadest reasonable interpretation. 
	As a service to the applicant, it is suggested to claim what it means to be separate from the power distribution network based on what is supported by the instant specification. Clarification as to what separation means may overcome the cited prior art. 

Relevant Prior Art 
	Haynes et al. (US PUB. 20160149879) has been deemed relevant prior art since it is focused on transferring of data for AMI systems. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116